Citation Nr: 1112406	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-05 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a low back disorder; and, if so, whether service connection for this disorder is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith
INTRODUCTION

The Veteran's active service includes periods from September 1955 to September 1958, and from December 1958 to July 1977, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.

The Veteran presented testimony at a Travel Board hearing chaired by the undersigned Veterans Law Judge in November 2010.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a February 1978 decision, the RO in Winston-Salem, North Carolina denied service connection for a low back disorder, characterized as arthritis and/or back pain.  Following receipt of notification of that determination, the Veteran did not initiate a timely appeal of the denial, and the decision became final.

2.  The evidence received since the RO's February 1978 denial of service connection for a low back disorder, now reflects a diagnosed low back disorder, degenerative disc disease, with lumbar spondylolisthesis, stenosis and radiculitis.

3.  The Veteran's currently-shown low back disorder is related to service.


CONCLUSIONS OF LAW

1.  The RO's February 1978 decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).

2.  The evidence received since the RO's February 1978 determination is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for lumbar spine degenerative disc disease, with lumbar spondylolisthesis, stenosis and radiculitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Board is reopening and granting the Veteran's claim for service connection for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.



New And Material Evidence

Evidence of record at the time of the February 1978 RO decision reflected complaints and findings of back pain but no diagnosed or identifiable underlying back disorder.  Based on this evidence, the RO denied service connection for a low back disorder, characterized as arthritis and/or back pain.  The Veteran did not appeal this decision to the Board.  Thus, the RO's decision is final.  38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.

In a statement which was received by the RO in October 2007, the Veteran again raised the issue of service connection for a low back disorder.

A Veteran may reopen a previously and finally denied claim by submitting new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the February 1978 RO decision, the record included no evidence of a diagnosed low back disorder.  Additional evidence received since that earlier decision now includes such evidence.  Specifically, a November 2004 private treatment report reflects a finding of lumbar disc space narrowing (degenerative disc disease), with subsequent records also reflecting lumbar segmental dysfunction/subluxation (December 2004), and canal stenosis (October 2007).  A post operative diagnosis in 2008 was lumbar spine degenerative disc disease, with lumbar spondylolisthesis, stenosis and radiculitis

This medical evidence is clearly probative because, for the first time, competent evidence of a low back disorder has been presented.  Thus, the Board finds that the additional evidence received since the last prior final denial of service connection for a low back disorder raises a reasonable probability of substantiating the claim for service connection.  This additional evidence is, therefore, new and material, as contemplated by the pertinent law and regulations, and serves as a basis to reopen the Veteran's claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

De Novo Issue On The Merits

As the Board has determined that new and material evidence sufficient to reopen the previously denied claim for service connection for a low back disorder has been received, the Board must now address the de novo issue of entitlement to service connection for this disorder.

Service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran attributes his currently-shown low back disorder to service, and specifically to his duties as a parachute jumper.  During in his November 2010 Travel Board hearing, the Veteran testified to completing approximately 100 parachute jumps during active service.  T-5.  He has submitted medical literature indicating a relationship between parachute jumping and degenerative changes in the spine.

The service treatment records reflect multiple complaints of low back pain, with the May 1977 separation examination report reflecting the Veteran's report of recurrent back pain and a notation that the Veteran had lumbar back pain associated with heavy lifting.

Post-service medical records reflect a September 2003 finding of lumbosacral strain, a November 2004 finding of lumbar disc space narrowing, a December 2004 finding of lumbar segmental dysfunction/subluxation, and an October 2007 finding of canal stenosis.  These records also reflect that the Veteran injured his back in December 1986 lifting a carton, and again in September 2004 when he fell down a flight of stairs.  However, the Veteran has consistently reported that he has experienced back problems since service, and, significantly, that his post-service back injuries were the result of an already failing back.  See, e.g., September 2009 report of contact.  The Veteran is competent to describe his back condition since service, Espiritu, 2 Vet. App. at 494-95, and, in this case, he has given the Board no reason to doubt the credibility of his accounts.  In this regard, the Board acknowledges private treatment records, which reflect that the Veteran denied a history of low back problems prior to his fall down a flight of stairs.  However, the objective medical evidence clearly reflects a history of back complaints prior to that incident.

A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  Here, the record reflects in-service low back complaints.  Although the record contains no medical evidence of back-related complaints or treatment for years after service discharge, the competent lay evidence of record reflects credible assertions that the Veteran continued to experience back problems after service.  As such, the Board finds that the evidence is at least in equipoise and, resolving all reasonable doubt in favor of the Veteran, service connection for a low back disorder diagnosed as degenerative disc disease, with lumbar spondylolisthesis, stenosis and radiculitis is warranted.


ORDER

Service connection for lumbar spine degenerative disc disease, with lumbar spondylolisthesis, stenosis and radiculitis is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


